On Rehearing.
Per Curiam.
A motion for rehearing has been filed. In it constitutional questions are discussed which were not urged in the original brief. Under numerous decisions of this court, constitutional questions may not be raised for the first time on motion for rehearing. It is also made to appear that the lots involved have been sold and substantial houses erected on them. The purchasers, however, are not before us. They are in possession. Unless the parties come to an adjustment, we may assume plaintiff will bring ejectment to recover possession. In such action the question of whether such purchasers are entitled to the benefits of 3 Comp. Laws 1915, § 13211 et seq., and, if so, to what extent, will be before the court. Such purchasers not being parties to this proceeding their rights cannot be here adjudicated.
The motion for rehearing will be denied.